Citation Nr: 0635625	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether the effective date assigned for basic 
eligibility to Dependents Educational Assistance (DEA) 
was clearly and unmistakably erroneous.

2.	Entitlement to an effective date earlier than September 
24, 1992 for compensation based on loss of use of both 
hands and entitlement to special monthly compensation 
(SMC) based on loss of use of both hands.

3.	Entitlement to waiver of recovery of an overpayment of 
VA compensation benefits in the calculated amount of 
$10,444.00.

(The issue of eligibility for payment of attorney fees in 
excess of $44,249.51, from past-due benefits resulting from 
an August 27, 2003 decision, will be addressed in a 
separately docketed decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Regarding the first issue on appeal, the Board notes that, in 
a July 2005 rating decision, the RO found clear and 
unmistakable error (CUE) in the August 27, 2003 decision that 
assigned an effective date of September 24, 1992 for basic 
eligibility for DEA, and determined that a proper effective 
date for basic eligibility to DEA was November 27, 2002.  The 
veteran appealed that determination.

As well, in the interest of due process and fairness, the 
Board will render a separately docketed decision regarding 
the attorney fee claim, when the case is returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a substantive appeal (VA Form 9) dated November 4, 2004, 
that addressed the veteran's waiver of overpayment claim, his 
attorney expressly requested to be scheduled for a Board 
hearing in Washington, D.C.  On October 3, 2006, the Board 
received the attorney's signed request, dated September 15, 
2006, to attend a hearing before a Veteran's Law Judge 
(hereinafter referred to as a "Board hearing") at the RO.  

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claims without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a Board 
hearing at the RO.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to 
schedule the appellant for a Board hearing at the 
RO, in accordance with the veteran's attorney's 
September 15, 2006 request.  Appropriate 
notification of the hearing should be given to the 
appellant and his attorney, and such notification 
should be documented and associated with the claims 
folders.  If appellant wants to withdraw the 
request for a hearing, he should do so in writing 
at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




